1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   ANTON EWING,                                          Case No.: 19cv845-CAB-LL
11                                        Plaintiff,
                                                           ORDER DENYING JOINT EX
12   v.                                                    PARTE APPLICATION TO STRIKE
                                                           ECF NO. 31 FROM DOCKET
13   ALIERA HEALTHCARE,
14                                      Defendant.         [ECF No. 39]
15         On September 12, 2019, the parties filed a joint ex parte application requesting that
16   the Court strike from the docket the Court’s August 12, 2019 order (hereinafter “Order”),
17   listed as ECF No. 31. ECF No. 39. In support, the parties state that “as the Order simply
18   governs how the parties and/or counsel for the parties must communicate during the course
19   of this litigation, and the parties have agreed to resolve their disputes and end this litigation,
20   the parties believe the Order is now moot and should be stricken.” Id. at 2. The parties
21   further argue that the Order is immaterial and should be stricken, citing the Court’s inherent
22   power and Rule 12 of the Federal Rules of Civil Procedure. Id.
23         Rule 12 of the Federal Rules of Civil Procedure provides that a “court may strike
24   from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
25   scandalous matter.” Fed. R. Civ. P. 12(f). Additionally, trial courts have inherent power
26   “governed not by rule or statute but by the control necessarily vested in courts to manage
27   their own affairs so as to achieve the orderly and expeditious disposition of cases.”
28   Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Thus, a court may exercise its inherent

                                                       1
                                                                                        19cv845-CAB-LL
1    power to strike filings other than pleadings that are redundant, immaterial, impertinent, or
2    scandalous. See Avendano v. Sec. Consultants Grp., No. 3:13-CV-00168-HDM, 2014
3    WL 6611384, at *2 (D. Nev. Nov. 19, 2014).
4          Here, the Court finds no appropriate basis to strike the Order at issue. The Order was
5    the Court’s determination of an ex parte application filed by Defendant and a subsequent
6    response in opposition filed by Plaintiff. ECF Nos. 18, 21, 31. At the time of its issuance,
7    the Order was not immaterial, but was in fact necessary to resolve issues involving
8    communications that the parties were unable to resolve on their own. See ECF No. 31. The
9    Court is not persuaded by the parties’ argument that because they have agreed to settle, the
10   Order is now moot. ECF No. 39 at 2. If the Court followed this line of thinking, every order
11   in every settled case would be able to be stricken for being moot. Such reasoning would go
12   against this Circuit’s strong presumption in favor of access to court records because entire
13   documents, including properly issued orders, would be permanently removed from the
14   docket. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).
15   To the extent that the parties are concerned about the substance of the Order, the Court
16   notes that the Order governs only these parties in this litigation until this matter is
17   terminated. See Mayweathers v. Terhune, 136 F. Supp. 2d 1152, 1153–54 (E.D. Cal. 2001)
18   (“The law of the case doctrine requires that when a court decides on a rule, it should
19   ordinarily follow that rule during the pendency of the matter.”). Because the Court finds
20   that the Order was properly issued, and is not immaterial, redundant, impertinent or
21   scandalous, the joint ex parte application is DENIED. See Avendano v. Sec. Consultants
22   Grp., 2014 WL 6611384, at *2.
23         IT IS SO ORDERED.
24   Dated: September 16, 2019
25
26
27
28

                                                  2
                                                                                   19cv845-CAB-LL
